The questions are chiefly on the facts, and since there is supporting proof we are bound as to them by the Supreme Court decision. Pitchenick v. New York Folding Box Co.,129 N.J.L. 399; Suburban Land Improvement Co. v. Vailsburgh, 68Id. 311. In so far as the dispute is of law we affirm, for the reasons stated in the opinion of Mr. Justice Bodine filed in the Supreme Court.
The judgment below is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, DONGES, COLIE, EASTWOOD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 12.
For reversal — None. *Page 662